Duckworth, Chief Justice.
The basis of the claim of illegal detention is that the accused was not given the benefit of counsel. The guilty plea was signed by both the accused and his counsel, and the attorney testified that he fully advised the accused as to his rights and the consequences of a plea and that the accused voluntarily entered same. The mere fact that counsel also stated that he would have withdrawn from the case in the event a plea of not guilty was entered had no bearing since he also advised the accused that the court would then appoint counsel to defend him. The judgment remanding the applicant to the custody of the warden was authorized by the law and the evidence. Archer v. Clark, 202 Ga. 229 (42 SE2d 924).

Judgment affirmed.


All the Justices concur.